Exhibit 10.5


Journal Media Group, Inc.
Supplemental Executive Retirement Plan

(Effective as of April 1, 2015)
 
 
 

TABLE OF CONTENTS
ARTICLE 1.
INTRODUCTION
1
ARTICLE 2.
DEFINITIONS
2
ARTICLE 3.
PLAN PARTICIPATION
4
ARTICLE 4.
BENEFITS PAYABLE; TIME AND FORM OF PAYMENT
4
ARTICLE 5.
PAYMENT OF SERP BENEFITS
5
ARTICLE 6.
PLAN ADMINISTRATION
6
ARTICLE 7.
MISCELLANEOUS PROVISIONS
6







ARTICLE 1.    INTRODUCTION
1.1
Effective Date. Journal Media Group, Inc. hereby establishes this Plan effective
as of the Effective Date, pursuant to the Employee Matters Agreement. In order
to comply with Section 409A of the Code, the Plan consists of two parts, one of
which is named “Part One” and the other of which is named “Part Two.” Except as
otherwise provided herein, Part One of the Plan shall be governed by the terms
and conditions of the Scripps Supplemental Executive Retirement Plan (the
“Scripps SERP”) as in effect on October 3, 2004 (a copy of which is attached
hereto as Exhibit A), but with references to “Scripps” or “EWSCO” changed to the
Company where appropriate). Part Two of the Plan shall be governed by the terms
and conditions set forth herein. Part One and Two of the Plan are frozen as to
new participants.

1.2
Purpose. In accordance with the terms and conditions of the Employee Matters
Agreement, effective as of the Distribution Time, each Former Scripps
Nonqualified Plan Participant who participated in the Scripps SERP immediately
prior to the Distribution Time shall cease to participate in the Scripps SERP
and shall have no further rights under the Scripps SERP. Effective as of the
Effective Date (or effective as of the Transition Period End Date, as applicable
with respect to Former Scripps Nonqualified Plan Participants who participated
in the Scripps SERP immediately prior to the Distribution Time and who become
Former Scripps Nonqualified Plan Participants after the Newspaper Merger
Effective Time), each Former Scripps Nonqualified Plan Participant who
participated in the Scripps SERP immediately prior to the Distribution Time
shall automatically participate, and be a “Covered Employee” in the Plan, and
Journal Media Group, Inc. will assume, and fully perform, pay and discharge all
liabilities, when such liabilities become due, of the Plan with respect to


--------------------------------------------------------------------------------


Former Scripps Nonqualified Plan Participants (“Assumed Amounts”). The Plan is
intended to supplement benefits payable to, and on behalf of, Covered Employees
by the Scripps Pension Plan, a tax qualified retirement plan maintained by The
E. W. Scripps Company. In general, the Plan provides Covered Employees with
benefits approximately equal to the additional benefits they would have earned
under the Scripps Pension Plan in the absence of the annual compensation limits
and maximum benefit limits imposed by Section 401(a)(17) and Section 415,
respectively, of the Code.
1.3
Part One. Except as otherwise provided herein, Part One of the Plan shall
exclusively govern the Assumed Amounts that immediately prior to the Effective
Date were governed by Part One of the Scripps SERP, and it is intended that such
amounts shall be exempt from the application of Section 409A of the Code.
Nothing contained herein is intended to materially enhance a benefit or right
existing under Part One of the Scripps SERP as of October 3, 2004, or add a new
material benefit or right under Part One of the Plan.

1.4
Part Two. Part Two of the Plan shall govern any Assumed Amounts that immediately
prior to the Effective Date were governed by Part Two of the Scripps SERP and
any other Assumed Amounts not otherwise governed by Part One of the Plan.

1.5
Interpretation. It is intended that (a) the Plan constitute an unfunded deferred
compensation plan for a select group of management or highly compensated
employees, within the meaning of Sections 201(2) and 401(a)(1) of ERISA; (b) the
Plan be an excess benefit plan, within the meaning of Sections 3(36) and 4(b)(5)
of ERISA; and (c) that the Plan comply with Section 409A of the Code.
Accordingly, all provisions of the Plan are to be interpreted and carried out in
a manner consistent with the aforesaid intentions.

ARTICLE 2.    DEFINITIONS
2.1
“Adjusted Annual Compensation” means a Covered Employee’s “Annual Compensation”
under the Scripps Pension Plan, but determined without regard to any limitations
imposed by reason of Section 401(a)(17) of the Code on the maximum amount that
may recognized as Annual Compensation. A Covered Employee’s Adjusted Annual
Compensation also shall include (to the extent not already included in Annual
Compensation) the following amounts, which shall be added to the Covered
Employee’s compensation for the taxable year in which such amounts are earned:

(a)
Payments in the nature of deferred compensation which have been designated by
the Committee as includable in an employee’s Adjusted Annual Compensation for
purposes of this Plan; and

(b)
Other forms of executive compensation or incentive compensation which have been
designated by the Committee as includable in an employee’s Adjusted Annual
Compensation for purposes of this Plan.

2.2
“Assumed Amounts” shall have the meaning specified in Section 1.2 hereof.

2.3
“Beneficiary” means a Covered Employee’s “Beneficiary” under the Scripps Pension
Plan.


2

--------------------------------------------------------------------------------


2.4
“Code” means the Internal Revenue Code of 1986, as amended.

2.5
“Committee” means the Compensation Committee of the Board of Directors of the
Company.

2.6
“Company” means Journal Media Group, Inc., or any successor, including, without
limitation, the surviving corporation resulting from any merger or consolidation
of the Company with any other corporation, limited liability company, joint
venture, partnership or other entity or entities.

2.7
“Covered Employee” means each Former Scripps Nonqualified Plan Participant who
participated in the Scripps SERP immediately prior to the Distribution Time.

2.8
“Effective Date” means immediately prior to the Distribution Time as such term
is defined in the Master Transaction Agreement.

2.9
“Employee Matters Agreement” means the Employee Matters Agreement, by and among
The E.W. Scripps Company, Desk Spinco, Inc., Desk NP Operating, LLC, Journal
Communications, Inc., Boat Spinco, Inc., and Boat NP Newco, Inc., dated as of
July 30, 2014.

2.10
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

2.11
“Master Transaction Agreement” means the Master Transaction Agreement, by and
among The E. W. Scripps Company, Scripps Media, Inc., Desk Spinco, Inc., Desk NP
Operating, LLC, Desk NP Merger Co., Desk BC Merger, LLC, Journal Communications,
Inc., Boat Spinco, Inc., Boat NP Merger Co., and Boat NP Newco, Inc., dated as
of July 30, 2014.

2.12
“Plan” means this document, as the same may be amended from time to time,
including the nonqualified pension plan provided for hereunder.

2.13
“Scripps Pension Plan” means the document entitled Scripps Pension Plan, as the
same may be amended from time to time, including the tax qualified pension plan
provided for thereunder.

2.14
“Scripps SERP” means the Scripps Supplemental Executive Retirement Plan.

2.15
“Separation from Service” means a termination of employment in such a manner as
to constitute a “separation from service” as defined under Section 409A of the
Code and shall include terminations due to death. Upon a sale or other
disposition of the assets of the Company or any member of its controlled group
to an unrelated purchaser, the Company reserves the right, to the extent
permitted by Section 409A of the Code, to determine whether Covered Employees
providing services to the purchaser after and in connection with the purchase
transaction have experienced a Separation from Service.

2.16
“SERP Benefit” means any benefit payable under the Plan to or on behalf of a
Covered Employee.


3

--------------------------------------------------------------------------------


2.17
In addition to the foregoing, in the case of any terms which are used in the
Plan and not defined herein but which are defined in the Scripps Pension Plan or
Employee Matters Agreement, such terms shall have the meanings set forth in the
Scripps Pension Plan or Employee Matters Agreement, as applicable.

2.18
Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.

ARTICLE 3.    PLAN PARTICIPATION
An individual must be a Covered Employee in order to participate in the Plan.
ARTICLE 4.    BENEFITS PAYABLE; TIME AND FORM OF PAYMENT
4.1
General. A Covered Employee whose Separation from Service occurs for any reason
other than death shall receive the benefit described in this Article 4, payable
at the time and in the form described in this Article 4. For purposes of this
Article 4, payment to a Covered Employee shall include payment to his/her
Beneficiary. Any rules adopted by the Committee regarding the computation of a
Covered Employee’s SERP Benefit shall have the same force and effect as if
expressly included in this document.

4.2
Calculation of Benefit. A Covered Employee’s SERP Benefit shall be a lump sum
payment actuarially equivalent to the benefit calculated as follows:

Difference between:
(a)
The Covered Employee’s “normal retirement benefit” under the Scripps Pension
Plan, and

(b)    What the Covered Employee’s “normal retirement benefit” would be if
computed on the basis of his/her Adjusted Annual Compensation and without any
Code Section 415 maximum benefit limitation;
Reduced by:
(c)
If the date the Covered Employee Separates from Service occurs on or after the
date he/she has both attained age 55 and completed at least 10 years of service
(including periods of service with The E. W. Scripps Company or an affiliate
prior to the Distribution Time, to the extent provided under the Scripps SERP),
0.4167% for each month by which the commencement of benefit payments precedes
the Covered Employee’s 62nd birthday; or

(d)
In all other cases, 0.5% for each month, if any, by which the commencement of
benefit payments precedes the Covered Employee’s 65th birthday.


4

--------------------------------------------------------------------------------


The actuarial factors and assumptions used under the Scripps Pension Plan to
convert the normal form of retirement benefit into a lump sum form of benefit
shall be used to convert the SERP Benefit into a lump sum.
The SERP Benefit shall include a gross-up intended to cover the Medicare
hospital insurance tax assessable to the employee on the amount payable under
the Plan.
4.3
Calculation of Benefit in the Event of Death. In the event the Covered
Employee’s Separation from Service is due to death, the SERP Benefit payable to
the Covered Employee’s “surviving spouse” as defined in the Scripps Pension Plan
shall be a lump sum payment actuarially equivalent to the benefit calculated as
follows:

Difference between:
(a)
The “Surviving Spouse’s Benefit” under the Scripps Pension Plan, and

(b)    What the “Surviving Spouse’s Benefit” would be if computed on the basis
of the Covered Employee’s Adjusted Annual Compensation and without any Code
Section 415 maximum benefit limitation.
The Scripps Pension Plan actuarial factors and assumptions shall be used to
convert the SERP Benefit into a lump sum.
The SERP Benefit shall include a gross-up intended to cover any Medicare
hospital insurance tax assessable on the amount payable under the Plan.
4.4
Time of Payment. The SERP Benefit of a Covered Employee whose Separation from
Service occurs for any reason including death shall be distributed within 30
days after the first business day of the seventh month following the Covered
Employee’s Separation from Service.

4.5
Form of Payment. A Covered Employee’s SERP Benefit shall be paid in cash in the
form of a single lump sum.

4.6
Pre-2009 Payments. Notwithstanding anything contained in this Article 4 to the
contrary, if a Covered Employee commenced payment of his/her SERP Benefit in
conjunction with his/her benefit under the Scripps Pension Plan prior to January
1, 2009, then such benefit shall be payable at the same time and in the same
form elected by the Covered Employee under the Scripps Pension Plan. Such time
and form of payment shall not be subject to change after January 1, 2009 and
shall not be affected by any changes in the time or form of payment of the
benefit under the Scripps Pension Plan that occur on or after January 1, 2009.

ARTICLE 5.    PAYMENT OF SERP BENEFITS
All SERP Benefits shall be paid in cash from the general assets of the Company
or the affiliate employing such Covered Employee. A Covered Employee shall have
the status of a general creditor of the Company or affiliate with respect to any
claim for Benefits hereunder.

5

--------------------------------------------------------------------------------


ARTICLE 6.    PLAN ADMINISTRATION
The Plan shall be administered by the Committee and/or its designee(s). Without
limiting the generality of the foregoing, the Committee has full authority to
(a) interpret the Plan, (b) determine all questions relating to the rights and
status of Covered Employees and their SERP Benefits, and (c) make such rules and
regulations for the administration of the Plan as are not inconsistent with its
express terms and provisions.
ARTICLE 7.    MISCELLANEOUS PROVISIONS
7.1
ERISA and Governing Law. The Plan is a combination of an excess benefit plan, as
defined in Sections 3(36) and 4(b)(5) of ERISA, and an unfunded deferred
compensation plan for a select group of management or highly compensated
employees, as defined in Section 201(2) and 401(a)(1) of ERISA. As such, the
Plan is expressly excluded from all, or substantially all, of the provisions of
ERISA, including but not limited to Parts 2 and 3 of Title I thereof. None of
the statutory rights and protections conferred on participants by ERISA are
conferred under the terms of this Plan, except as expressly noted or required by
operation of law. To the extent not superseded by federal law, the laws of the
State of Wisconsin shall control in any and all matters relating to the Plan.

7.2
Incorporation of Scripps Pension Plan Provisions By Reference. The provisions of
the Scripps Pension Plan are hereby fully incorporated by reference, but only to
the extent reference is made by the Plan to such provisions or otherwise
necessary for the proper administration of the Plan. The eligibility of each
Covered Employee for SERP Benefits and the amount of SERP Benefits will be
based, in part, upon the interpretations of the Scripps Pension Plan provisions,
as made by the fiduciaries thereof and such fiduciaries’ interpretations will be
fully binding on this Plan and all parties hereto.

7.3
Claims and Appeals Procedure. The claims and appeals procedure set forth in the
Scripps Pension Plan shall be equally applicable to claims and appeals under the
Plan, and such provisions hereby are incorporated into this Plan by reference.

7.4
Benefits Are Nonassignable. No SERP Benefit may be pledged, assigned,
anticipated or alienated in any way by any Covered Employee or Beneficiary or
personal representative of the foregoing. Moreover, no Covered Employee,
Beneficiary or personal representative of the foregoing shall have any right to
cause benefits otherwise payable under this Plan to be accelerated or paid on
any basis or in any form other than on the basis and in the forms provided for
under Article 4.

7.5
Amendment, Suspension or Termination of Plan. The Company hereby reserves the
right and power to amend, suspend or terminate this Plan, in whole or in part,
at any time and from time to time. Moreover, the Company may amend the Plan at
any time in its sole discretion to ensure that the Plan complies with the
requirements of Section 409A of the Code or other applicable law. In no event
shall any such action by the Company eliminate or reduce any benefit that, prior
to such action, had already become payable under the Plan without the consent of
the Covered Employee, unless the Company determines in good faith that such
action is necessary to ensure compliance with Section 409A of the Code.. All
actions pursuant to this Section 7.5 shall be set forth in a written instrument
executed by an appropriate corporate officer.


6

--------------------------------------------------------------------------------




7.6
Delay and/or Discretionary Acceleration of Payments. To the extent permitted
under Section 409A of the Code, the Company may, in its sole discretion, delay
payment of a SERP Benefit in accordance with Treasury Regulation Section
1.409A-2(b)(7). To the extent permitted by Section 409A of the Code, the Company
may, in its sole discretion, accelerate the time of a payment under the Plan in
accordance with Treasury Regulation Section 1.409A-3(j). In the event the
Company exercises its discretion to delay or accelerate the time of payment
under the Plan it shall also determine, in its sole discretion, the manner in
which the SERP Benefit shall be calculated as of such delayed or accelerated
payment date.

7.7
No Guarantee Of Employment. Nothing contained herein shall be construed as a
contract of employment between the Company or an affiliate and any employee, or
as a right of any employee to continue in the employment of the Company or an
affiliate, or as a limitation of the right of the Company or an affiliate to
discharge any of its employees, with or without cause, at any time.

7.8
Severability. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

7.10
Compliance with Section 409A of the Code. It is intended that Part Two of the
Plan comply with Section 409A of the Code so as to prevent the inclusion in
gross income of any amounts deferred hereunder in a taxable year prior to the
taxable year or years in which such amounts would otherwise actually be
distributed or made available to Covered Employees and their Beneficiaries. The
provisions of the Plan shall be construed, administered, and governed in a
manner that effects such intent. Although the Committee and the Company shall
use their best efforts to avoid the imposition of taxation, interest and
penalties under Section 409A of the Code, the tax treatment of benefit accruals
and payments under Plan is not warranted or guaranteed. Neither the Company nor
the Committee shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Covered Employee or Beneficiary or other taxpayer
as a result of the Plan. Any reference in this Plan to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section 409A of the Code by the U.S.
Department of Treasury or the Internal Revenue Service. For purposes of the
Plan, the phrase “permitted by Section 409A of the Code,” or words or phrases of
similar import, shall mean that the event or circumstance shall only be
permitted to the extent it would not cause an amount deferred or payable under
the Plan to be includible in the gross income of a Covered Employee or
Beneficiary under Section 409A(a)(1) of the Code.

7.11
Limited Cash-Outs. The Committee may, in its sole discretion, require a
mandatory lump sum payment of amounts deferred under the Plan that do not exceed
the applicable dollar amount under Section 402(g)(1)(B) of the Code, provided
that the payment results in the termination and liquidation of the entirety of
the Covered Employee’s interest under the Plan, including all agreements,
methods, programs, or other arrangements which, together with this Plan, are
treated as a single non-qualified deferred compensation plan under Section 409A
of the Code and provided further that in the event such payment is made to a
“specified employee” (as defined in Section 409A of the Code) upon a Separation
from Service, such payment shall not be made sooner than 6 months following such
Separation from Service. The provisions of this Section 7.11 shall apply to both
Part One and Part Two of the Plan.


7

--------------------------------------------------------------------------------




7.12
Covered Employees Deemed to Accept Plan. By accepting any benefit under the
Plan, each Covered Employee and each person claiming under or through any such
Covered Employee shall be conclusively deemed to have indicated his/her
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Board, the Committee or
the Company or any affiliate, in any case in accordance with the terms and
conditions of the Plan.












8

--------------------------------------------------------------------------------




EXHIBIT A
to
Journal Media Group, Inc. Supplemental Executive Retirement Plan


[Copy of Scripps Supplemental Executive Retirement Plan as in effect on October
3, 2004]



--------------------------------------------------------------------------------




Scripps Supplemental Executive Retirement Plan
(As Amended and Restated Effective January 1, 2003)




ARTICLE 1. INTRODUCTION


The E.W. Scripps Company, an Ohio corporation (“EWSCO”), hereby amends and
restates the Scripps Supplemental Executive Retirement Plan (sometimes
heretofore called the Scripps Excess Benefit Plan) to read in its entirety as
set forth in this document, effective January 1, 2003.


The Scripps Supplemental Executive Retirement Plan (“Scripps SERP” or “SERP”)
originally was established by a predecessor of EWSCO on October 27, 1982 in
response to certain limitations that were imposed upon tax qualified pension
plans by the Tax Equity and Fiscal Responsibility Act of 1982 (“TEFRA”). TEFRA
had the effect of reducing tax qualified pension benefits for executive
employees by limiting the amount of an employee’s annual compensation that may
be recognized under such a plan and limiting the maximum level of benefits that
may be paid to an employee by such a plan. Following the original adoption of
the SERP by EWSCO, various affiliates of EWSCO thereafter adopted the SERP from
time to time for the benefit of their own executive employees.


The purpose of the SERP is to supplement benefits payable to, and on behalf of,
covered employees by the Scripps Pension Plan, a tax qualified retirement plan
maintained by EWSCO and its affiliates. In general, the SERP provides covered
employees with the additional benefits they would have earned under the Scripps
Pension Plan, by reason of their Scripps and Scripps-related employment, in the
absence of the annual compensation limits and maximum benefit limits imposed by
Section 401(a)(17) and Section 415, respectively, of the Internal Revenue Code
of 1986, as amended (“Code”).


EWSCO and its affiliates who participate in the SERP (collectively, the
“Participating SERP Employers”) each agree to pay the benefits which their own
covered employees become entitled to receive under the terms of the SERP. Each
covered employee only will receive SERP benefits from the particular
Participating SERP Employer by whom he/she was employed. SERP benefits shall not
be advance funded, but rather shall only be payable from the general assets of
the Participating SERP Employer, with the covered employee being a general
creditor of his/her Participating SERP Employer.


It is intended that (i) the SERP constitute an unfunded deferred compensation
plan for a select group of management or highly compensated employees, within
the meaning of Sections 201(2) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (ii) the SERP be an excess benefit
plan, within the meaning of Sections 3(36) and 4(b)(5) of ERISA; and (iii) there
be no inconsistencies between the benefit and eligibility determinations made
under the SERP and those made under the Scripps Pension Plan. Accordingly, all
provisions of the SERP are to be interpreted and carried out in a manner
consistent with the aforesaid intentions.







A-2

--------------------------------------------------------------------------------




ARTICLE 2. DEFINITIONS


2.1
“Adjusted Annual Compensation” means a Covered Employee’s “Annual Compensation”
under the Scripps Pension Plan, but determined without regard to any limitations
imposed by reason of Section 401(a)(17) of the Code on the maximum amount that
may recognized as Annual Compensation. A Covered Employee’s Adjusted Annual
Compensation also shall include (to the extent not already included in Annual
Compensation) the following amounts, which shall be added to the Covered
Employee’s compensation for the taxable year in which such amounts are earned:



(a)
Bonuses earned in 1989 and later if paid more than one year after the calendar
year in which such bonuses were earned;



(b)
Other payments in the nature of deferred compensation which have been designated
by the Pension Board as includable in an employee’s Adjusted Annual Compensation
for purposes of this Plan; and



(c)
Any other forms of executive compensation which have been designated by the
Pension Board as includable in an employee’s Adjusted Annual Compensation for
purposes of this Plan.



2.2
“Beneficiary” means a Covered Employee’s “Beneficiary” under the Scripps Pension
Plan. Notwithstanding the foregoing, if a Covered Employee’s SERP Benefit is to
be distributed in the form of a 10-year installment payout pursuant to the next
to last paragraph of Article 4 hereof, the Covered Employee may file a separate
written beneficiary designation with the Pension Board for his SERP Benefit, in
which case his/her Beneficiary shall be the person(s) named in such beneficiary
designation.



2.3
“Code” means the Internal Revenue Code of 1986, as amended.



2.4
“Covered Employee” means a management or highly compensated employee of a
Participating SERP Employer (i) who qualifies for a Normal Retirement Benefit,
Early Retirement Benefit, Disability Retirement Benefit or Deferred Vested
Benefit under the Scripps Pension Plan that is limited by reason of Section
401(a)(17) and/or Section 415 of the Code, and (ii) who has not been expressly
excluded from participation in the SERP by agreement with his/her Participating
SERP Employer.



2.5
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



2.6
“EWSCO” means The E.W. Scripps Company, an Ohio corporation, or any successor.



2.7
“Participating SERP Employer” means a “Participating Employer” under the Scripps
Pension Plan that is in the EWSCO control group under Section 414(b) or 414(c)
of ERISA, or any other Participating Employer under the Scripps Pension Plan
that adopts the SERP with the consent of the Pension Board.




A-3

--------------------------------------------------------------------------------




2.8
“Pension Board” means the “Pension Board” under the Scripps Pension Plan.



2.9
“Scripps Pension Plan” or “Pension Plan” means the document entitled Scripps
Pension Plan (As Amended and Restated as of January 1, 1997), as the same may be
amended and restated from time to time, including the tax qualified pension plan
provided for thereunder.



2.10
“Scripps SERP” or “SERP” or “Plan” means this document, as the same may be
amended from time to time, including the nonqualified pension plan provided for
hereunder.



2.11
“SERP Benefit” means any benefit payable under the Scripps SERP to or on behalf
of a Covered Employee .



2.12
In addition to the foregoing, in the case of any terms which are used in the
SERP and not defined herein but which are defined in the Scripps Pension Plan,
such terms shall have the meanings set forth in the Scripps Pension Plan.



2.13
Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.





ARTICLE 3. PLAN PARTICIPATION


An individual must be a Covered Employee in order to participate in the Scripps
SERP.




ARTICLE 4. BENEFITS PAYABLE


A Covered Employee shall be entitled to receive the benefits described in this
Article 4, payable as described in Article 5 hereof. For purposes of this
Article 4, payment to a Covered Employee shall include payment to his/her
Beneficiary in accordance with any benefit election made by the Covered Employee
under the Scripps Pension Plan.


Upon qualifying to receive benefits under the Scripps Pension Plan, the Pension
Board shall determine whether a participant’s benefit amount has been limited by
reason of Section 401(a)(17) and/or Section 415 of the Code. If it has and the
participant otherwise is a Covered Employee, the Pension Board then shall
compute the following:


(a)
His/her actual benefit amount under the Scripps Pension Plan; and



(b)
What the benefit amount would be if computed on the basis of his/her Adjusted
Annual Compensation and without any Code Section 415 maximum benefit limitation
(as currently set forth in Section 6.02 of the Scripps Pension Plan).



After determining the amount by which paragraph (b) exceeds paragraph (a) above,
the Pension Board then shall gross up the difference by the combined
employer/employee Medicare hospital

A-4

--------------------------------------------------------------------------------




insurance tax assessable on such difference (currently 2.9%), and such grossed
up amount shall represent the amount of the Covered Employee’s SERP Benefit.


Except as provided in the following paragraph, a Covered Employee’s SERP Benefit
shall be paid in exactly the same form of benefit as his/her benefit under the
Scripps Pension Plan is paid, and using exactly the same actuarial adjustments
and assumptions as are prescribed under the Scripps Pension Plan.


In the case of any Covered Employee whose benefit under the Scripps Pension Plan
is distributed as a Lump-Sum Payment (Option E), his/her SERP Benefit will be
paid in the form of a 10-year installment payout, with the amount of the
installments being computed using the same interest factor that is used in
computing his/her Lump-Sum Payment (Option E) under the Scripps Pension Plan. If
the Covered Employee should die before completion of the 10-year installment
payout, all remaining installments will be paid to the Covered Employee’s
Beneficiary.


Any rules adopted by the Pension Board regarding the computation of a Covered
Employee’s SERP Benefit shall have the same force and effect as if expressly
included in this document.




ARTICLE 5. PAYMENT OF SERP BENEFITS


All SERP Benefits shall be paid in cash from the general assets of a Covered
Employee’s Participating SERP Employer. If a Covered Employee is entitled to a
SERP Benefit on account of service with more than one Participating SERP
Employer, the Pension Board shall determine the manner in which the obligation
to pay such SERP Benefit shall be equitably apportioned between or among such
Participating SERP Employers. A Covered Employee shall have the status of a
general creditor of his/her Participating SERP Employer with respect to any
claim for SERP Benefits.




ARTICLE 6. PLAN ADMINISTRATION


The SERP Plan shall be administered in the same manner as the Scripps Pension
Plan by the Pension Board and/or its designee(s). The Pension Board shall have
the same rights, powers and duties with respect to the SERP Plan as it has under
the terms of the Scripps Pension Plan. Without limiting the generality of the
foregoing, the Pension Board has full authority to (i) interpret the SERP Plan,
(ii) determine all questions relating to the rights and status of Covered
Employees and their SERP Benefits, and (iii) make such rules and regulations for
the administration of the SERP Plan as are not inconsistent with its express
terms and provisions.




ARTICLE 7. MISCELLANEOUS PROVISIONS


7.1
ERISA and Governing Law. The SERP Plan is a combination of an excess benefit
plan, as defined in Sections 3(36) and 4(b)(5) of ERISA, and an unfunded
deferred compensation plan for a select group of management or highly
compensated employees, as defined in Section 201(2) and 401(a)(1) of ERISA. As
such, the Plan is expressly excluded from all,


A-5

--------------------------------------------------------------------------------




or substantially all, of the provisions of ERISA, including but not limited to
Parts 2 and 3 of Title I thereof. None of the statutory rights and protections
conferred on participants by ERISA are conferred under the terms of this Plan,
except as expressly noted or required by operation of law. To the extent not
superseded by federal law, the laws of the State of Ohio shall control in any
and all matters relating to the Plan.


7.2
Incorporation of Scripps Pension Plan Provisions By Reference. The provisions of
the Scripps Pension Plan are hereby fully incorporated by reference, but only to
the extent reference is made by the SERP Plan to such provisions or otherwise
necessary for the proper administration of the SERP Plan. Eligibility for and
payment of SERP Benefits under this Plan shall be based solely upon benefit
determinations and computations made under the terms of the Scripps Pension
Plan, excepting only the imposition of those benefit limitations attributable to
Sections 401(a)(17) and 415 of the Code and the different compensation standard
hereunder. The eligibility of each Covered Employee for SERP Benefits thus will
be based, at least in part, upon the interpretations of the Scripps Pension Plan
provisions, as made by the fiduciaries thereof; and such fiduciaries’
interpretations will be fully binding on this Plan and all parties hereto.
Except as expressly provided in the SERP Plan, any restrictions or limitations
imposed upon the payment of benefits under the Scripps Pension Plan shall be
equally applicable to the payment of benefits under the SERP Plan



7.3
Claims and Appeals Procedure. The claims and appeals procedure set forth in the
Scripps Pension Plan (currently Section 9.01 thereof) shall be equally
applicable to claims and appeals under the SERP Plan, and such provisions hereby
are incorporated into this Plan by reference.



7.4
Benefits Are Nonassignable. No SERP Benefit may be pledged, assigned,
anticipated or alienated in any way by any Covered Employee or Beneficiary or
personal representative of the foregoing. Moreover, no Covered Employee,
Beneficiary or personal representative of the foregoing shall have any right to
cause benefits otherwise payable under this Plan to be accelerated or paid on
any basis or in any form other than on the bases and in the forms provided for
under Articles 4 and 5 hereof.



7.5
Amendment, Suspension or Termination of Plan. EWSCO hereby reserves the right
and power to amend, suspend or terminate this Plan, in whole or in part, at any
time and from time to time; provided, however, that in no event shall EWSCO have
the right to eliminate or reduce any SERP Benefit which has already has become
payable under Article 4 hereof prior to such amendment, suspension or
termination. Each Participating SERP Employer also have the right to withdraw
from the Plan with respect to all employees whose SERP Benefits have not yet
become payable under Article 4 hereof prior to such withdrawal. All actions
pursuant to this Section 7.5 shall be set forth in a written instrument executed
by an appropriate corporate officer.



7.6
No Guarantee Of Employment. Nothing contained herein shall be construed as a
contract of employment between a Participating SERP Employer and any employee,
or as a right of any employee to continue in the employment of a Participating
SERP Employer, or as a


A-6

--------------------------------------------------------------------------------




limitation of the right of a Participating SERP Employer to discharge any of its
employees, with or without cause, at any time.


7.7
Severability. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.



7.8
Successor Employer. In the event of the dissolution, merger, consolidation or
reorganization of a Participating SERP Employer, the Participating SERP Employer
shall have the unilateral right (but not the obligation) to assign or transfer
its participation in the Plan, or any liability or other obligation arising
thereunder, in whole or in part to a successor, in which case such successor
shall be substituted for the former Participating SERP Employer under the Plan.
The substitution of a successor shall constitute a full and complete assumption
of all associated Plan liabilities by such successor and a full and complete
discharge of the former Participating SERP Employer with respect thereto, and
the successor shall thereupon have all of the powers, duties and
responsibilities of the prior Participating SERP Employer under the Plan.



IN WITNESS WHEREOF, The E.W. Scripps Company, acting by and through its duly
authorized officer, hereby adopts this Scripps Supplemental Executive Retirement
Plan (As Amended and Restated Effective January 1, 2003), this ___ day of
_________________________, 2003.


 
THE E.W. SCRIPPS COMPANY
 
 
 
 
 
 
 
By:
 




A-7